Order unanimously modified and, as modified, affirmed, *916without costs, in accordance with the following memorandum: The first affirmative defense of defendant merely states that the complaint fails to state a cause of action. The complaint alleges that plaintiff and defendant agreed for a stated price for the sale and delivery of ready-mix concrete which concrete was delivered and no part of the money due was paid, although demanded by plaintiff. The complaint on its face states a cause of action and defendant’s first affirmative defense is dismissed. (Appeal from order of Genesee Supreme Court—dismiss defenses, etc.) Present—Marsh, P. J., Moule, Simons, Schnepp and Witmer, JJ.